PER CURIAM.
McCarty’s appeal, originally filed with that of Mary Ida Maddan Brown, see Brown v. State, 377 So.2d 819 (Fla.App. 1979), was severed due to procedural problems and McCarty allowed to file separate briefs. The only issue presented by McCarty is whether the trial court erred in denying defendant’s motion to suppress evidence.
The underlying factual situation being the same as that presented in Brown, supra, this appeal is controlled by that decision.
Accordingly, McCarty’s conviction for possession of marijuana in excess of five grams is reversed and the cause remanded for proceedings consistent with this and the Brown decision.
McCORD, ROBERT P. SMITH, Jr. and LARRY G. SMITH, JJ., concur.